Name: Commission Regulation (EEC) No 74/89 of 13 January 1989 amending Regulation (EEC) No 4145/88 on the supply of a consignment of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /20 Official Journal of the European Communities 14. 1 . 89 COMMISSION REGULATION (EEC) No 74/89 of 13 January 1989 amending Regulation (EEC) No 4145/88 on the supply of a consignment of cereals as food aid conditions specified in the Annex to the Regulation should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2221 /88 (4), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 4145/88 (*) issued an invitation to tender for the supply, as food aid, of 300 tonnes of durum wheat for Tunisia ; whereas following a request by the beneficiary, some of the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4145/88 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L 362, 30. 12. 1988, p. 33. 14. 1 . 89 Official Journal of the European Communities No L 11 /21 ANNEX ANNEX 1 . Operation No ('): 1075/88 2. Programme : 1988 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 (telex 22555 LRCS CH, tel . 34 55 80) 4. Representative of the recipient (2) (') : Croissant-Rouge Tunisien, 19, rue d'Angleterre, Tunis 1000 ; telex 14524 HILAL TN, tel . 24 06 30/24 55 72 5. Place or country of destination : Tunisia 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Commission Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 2936/87 (OJ No L 278, 1 . 10 . 1987, p. 51 ) Specific characteristics : 14 % of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18), as last amended by Regulation (EEC) N6 2258/87 (OJ No L 208 , 30. 7 . 1987, p. 10), are excluded 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking (4) 0 (8) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c))  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left followed by (in letters at least 5 cm high) : 'ACTION No 1075/88 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 2. 1989 to 20 . 2. 1989 18 . Deadline for the supply : 31 . 3 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5. 2 . 1989 to 5. 3 . 1 989 (c) deadline for the supply : 1 5. 4. 1 989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 . 11 . 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10 . 1988 , p. 63 No L 11 /22 Official Journal of the European Communities 14. 1 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. O The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.'